DETAILED ACTION

This communication is in response to the Application filed on 12/09/2019. Claims 21-40 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Status as a Continuation
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.
The disclosure of the prior-filed application, US patents 9002713, 9837071, 10504505 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The Examiner notes that claims 28-30, 38-40 recite limitations related to gesture information used to perform speech recognition. The specification only mentions gesture in paragraph [0018] of the as filed specification. There are no other passages of the specification which describes how the gesture is aiding speech recognition. Hence. The effective filing date is based on the supported subject matter which is not disclosed in the parent cases and for prior art purposes is deemed as a CIP filed on 12/09/2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As noted above claims 28-30 lack antecedent in the specification based on the claim limitations. Hence, the limitations should be placed in the specification as recited verbatim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-24, 25-27, 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 8, 9, and 12 of U.S. Patent No. 9002713. The claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the claim mapping below as well as the claim mappings for the individual claims.
Claim (P-Pending Application): Claim (I-Issued Patent)
	Claim 21 (P): Claim 1 (I); Claim 22 (P): Claim 1 (I); Claim 23 (P): Claim 1 (I); Claim 24 (P): Claim 1 (I); Claim 25 (P): Claim 1 (I) in view of secondary reference; Claim 26 (P): Claim 2 (I); Claim 27 (P): Claim 3 (I); Claim 28 (P): Claim 1 (I) in view of secondary reference; Claim 29 (P): Claim 1 (I) in view of secondary reference; Claim 30 (P): Claim 1 (I) in view of secondary reference; Claim 31 (P): Claim 6 (I); Claim 32 (P): Claim 7 (I); Claim 33 (P): Claim 8 (I); Claim 34 (P): Claim 9 (I); Claim 35 (P): Claim 12 (I); Claim 36 (P): Claim 12 (I); Claim 37 (P): Claim 12 (I) in view of secondary reference;  in view of secondary reference.  
	Claims 25, 28-30, 37-40 are rejected over claims 1, 3, 6, 7, 8, 9, and 12 of U.S. Patent No. 9002713 in view of Ertem (US 2002/0116197). Please see the prior art rejections for claim mappings and motivation to combine.
Instant Application
Issued Patent: US 9002713
Claim 21: A method comprising: 

recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers; 























identifying a speaker from the plurality of speakers to yield an identified speaker; 

while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface such that increased computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration; and 

recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one of the plurality of speakers. 


recognizing speech received from a plurality of speakers to yield recognized speech for each of the speakers,

wherein each speaker in the plurality of speakers interacts with a speech interface that uses a set of allocated resources comprising a first resource and a second resource that is associated with the each speaker in the plurality of speakers, and wherein the set of allocated resources comprise at least one of bandwidth and processor time; 


recording metrics associated with the recognized speech for each of the plurality of speakers, wherein the metrics comprise a speech recognition confidence score, a processing speed, a dialog behavior, a request for repetition, a negative response to confirmation, and a task completion;

after recording the metrics, while recording further speech from each speaker in the plurality of speakers, modifying at least one of the first resource and the second resource commensurate with the metrics, to yield a modified set of allocated resources; and 








recognizing additional speech during a conference call from an identified speaker in the plurality of speakers using the modified set of allocated resources for speakers predetermined to be frustrated and have great difficulty in a prior session.


Claims 21-24, 25-27, 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2,, 3, 5, 6, 10, 11, 12, 13,  and 15 of U.S. Patent No. 9837071. The claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the claim mapping below as well as the claim mappings for the individual claims.
Claim (P-Pending Application): Claim (I-Issued Patent)
	Claim 21 (P): Claim 1 (I); Claim 22 (P): Claim 1 (I); Claim 23 (P): Claim 2 (I); Claim 24 (P): Claim 3 (I); Claim 25 (P): Claim 1 (I) in view of secondary reference; Claim 26 (P): Claim 5 (I); Claim 27 (P): Claim 6 (I); Claim 28 (P): Claim 1 (I) in view of secondary reference; Claim 29 (P): Claim 1 (I) in view of secondary reference; Claim 30 (P): Claim 1 (I) in view of secondary reference; Claim 31 (P): Claim 9 (I); Claim 32 (P): Claim 10 (I); Claim 33 (P): Claim 11 (I); Claim 34 (P): Claim 12 (I); Claim 35 (P): Claim 13 (I); Claim 36 (P): Claim 15 (I); Claim 37 (P): Claim 12 (I) in view of secondary 
	Claims 25, 28-30, 37-40 are rejected over claims 1, 3, 6, 7, 8, 9, and 12 of U.S. Patent No. 9837071 in view of Ertem (US 2002/0116197). Please see the prior art rejections for claim mappings and motivation to combine.
Instant Application
Issued Patent: US 9837071
Claim 21: A method comprising: 

recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers; 























identifying a speaker from the plurality of speakers to yield an identified speaker; 

while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface such that increased computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration; and 

recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one of the plurality of speakers. 


recognizing speech of each speaker of a plurality of speakers on a conference call, to yield recognized speech for each of the plurality of speakers, 



wherein the speech of each speaker from the plurality of speakers is received via a speech interface implemented on a computing device; 

recording metrics associated with the recognized speech for each of the plurality of speakers, wherein the metrics comprise a request for repetition, a negative response to confirmation, and a task completion; 














after recording the metrics, while recording further speech from the each speaker from the plurality of speakers, modifying, via a processor, an allocation of resources of the speech interface based on the metrics, to yield a modified speech interface; and 


recognizing additional speech during the conference call from an identified speaker in the plurality of speakers using the modified speech interface..



Claims 21-24, 25-27, 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9, 10, 11, 12, 13, and 15 of U.S. Patent No. 10504505. The claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the claim mapping below as well as the claim mappings for the individual claims.
Claim (P-Pending Application): Claim (I-Issued Patent)
	Claim 21 (P): Claim 1 (I); Claim 22 (P): Claim 1 (I); Claim 23 (P): Claim 2 (I); Claim 24 (P): Claim 3 (I); Claim 25 (P): Claim 1 (I) in view of secondary reference; Claim 26 (P): Claim 5 (I); Claim 27 (P): Claim 6 (I); Claim 28 (P): Claim 1 (I) in view of secondary reference; Claim 29 (P): Claim 1 (I) in view of secondary reference; Claim 30 (P): Claim 1 (I) in view of secondary reference; Claim 31 (P): Claim 9 (I); Claim 32 (P): Claim 10 (I); Claim 33 (P): Claim 11 (I); Claim 34 (P): Claim 12 (I); Claim 35 (P): Claim  Claim 36 (P): Claim 15 (I); Claim 37 (P): Claim 12 (I) in view of secondary reference; Claim 38 (P): Claim 12 (I) in view of secondary reference; Claim 39 (P): Claim 12 (I) in view of secondary reference; Claim 40 (P): Claim 12 (I) in view of secondary reference.  
	Claims 25, 28-30, 37-40 are rejected over claims 1, 3, 6, 7, 8, 9, and 12 of U.S. Patent No. 10504505 in view of Ertem (US 2002/0116197). Please see the prior art rejections for claim mappings and motivation to combine.
Instant Application
Issued Patent: US 10504505
Claim 21: A method comprising: 

recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers; 























identifying a speaker from the plurality of speakers to yield an identified speaker; 

while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface such that increased computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration; and 

recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one of the plurality of speakers. 


recognizing speech for each of a plurality of speakers; 


























while processing further speech from the each speaker of the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface based on a metric gathered from the recognizing of the speech for each of the plurality of speakers, the metric associated with at least one of a request for repetition, a negative response to confirmation, and a task completion, to yield a modified speech interface; and 


recognizing, via the modified speech interface, additional speech.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23, 26, 27, 31. 33-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kannan (US 6,725,677).
As to claim 21 and 36, Kannan teaches a method comprising: 
recognizing, at a first time and via a speech interface in a first configuration, speech for each of a plurality of speakers (see col. 6, lines 25-28, where speech is processed depending on caller of one utterance); 
identifying a speaker from the plurality of speakers to yield an identified speaker (see col. 4, lines 32-37, lines 43-49, where caller is identified); 
while processing further speech from the plurality of speakers, modifying, via a processor, an allocation of computer resources of a speech interface such that increased computer resources of the speech interface are dedicated to processing speech from the identified speaker, to yield a speech interface in a second configuration (see col. 6, lines 30-42, where a user is determined to be preferred caller and therefore more resources are allocated to speech of that caller for TTS and ASR);  and 
recognizing, at a second time and via the speech interface in the second configuration, additional speech from at least one of the plurality of speakers (see col. 6, lines 30-42, where speech is processed after modification).
As to claim 36, apparatus claim 36 and method claim 21 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 36 is similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Kannan teaches a processor (see col. 3, lines 57, processor 210); and a computer-readable storage 

As to claim 23, Kannan teaches wherein the speech interface in the second configuration utilizes at least one of bandwidth and processor time to allocate resources for the recognizing the additional speech (see col. 6, lines 3, bandwidth and processor are used to determine available resources).

As to claim 26, Kannan teaches comprising storing a speaker personalization profile having information for the speech interface in the second configuration (see col. 2, lines 58-67, storing caller preferences in a database 140).

As to claim 27, Kannan teaches the method further comprising recognizing speech associated with the speaker based on the speaker personalization profile (see Figure 3, preferred caller determination 330 and see col, 2, lines 44-45, speech recognition). 

As to claim 31, Kannan teaches wherein the speech interface in the second configuration is associated with a class of similar speakers (see col. 6, lines 31, preferred caller is eligible for improved service).



As to claim 34, Kannan teaches wherein the increased computer resources comprise at least one of additional nodes, additional memory (see col. 6, lines 3, available memory), additional processors (see col. 6, lines 2, available CPU), and additional storage (see col.6. lines 3, memory).

As to claim 35, Kannan teaches wherein an allocation of computer resources in the speech interface in the second configuration is greater than a corresponding allocation in a set of allocated computer resources in the speech interface in the first configuration (see col. 6, lines 30-37, where more resources are used for a preferred caller).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kannan in view of Ohlgren (US 7,778,822).
As to claim 22, Kannan teaches all of the limitations as in claim 21, above.
	However, Kannan does not specifically teach wherein the speech interface in the second configuration is further modified based on a metric gathered from the recognizing of the speech for each of the plurality of speakers, the metric associated with at least one of a request for repetition, a negative response to confirmation, and a task completion.
	Ohlgren does teach wherein the speech interface in the second configuration is further modified based on a metric gathered from the recognizing of the speech for each of the plurality of speakers, the metric associated with at least one of a request for repetition, a negative response to confirmation, and a task completion (see col. 8, lines 45-52, where audio processing task is processed by allocating sufficient resources).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan with metrics as taught by Ohlgren for the purpose of reducing congestion (see Ohlgren col. 2, lines 45-50).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Ohlgren (US 7,778,822), as applied in claim 22 above, and further in view of Yang et al. (US 7,302,390).
As to claim 24, Kannan in view of Ohlgren teaches all of the limitations as in claim 22.
However, Kannan in view of Ohlgren does not specifically teach wherein the metric further comprises a speech recognition confidence score, a processing speed, and a dialog behavior
Yang teaches wherein the metrics comprise at least one of speech recognition confidence score (see col. 4, lines 54-55, recognition results), processing speed (see col. 2, lines 55-61, speed increased by analyzing recognition result from history), dialog behavior (See col. 4, lines 55, dialog status), requests for repeats, negative responses to confirmations, and task completions. 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan  in view of Ohlgren with metrics as taught by Yang for the purpose of providing optimal performance (see Yang col. 2, lines 4-7).

Claim 25, 28-30, 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Erten (US 2002/0116197).
As to claim 25, 29, 37, and 39, Kannan teaches all of the limitations as in claims 21 and 36, above.

	Erten does teach wherein the speech interface in the second configuration further takes into account gestures of the identified speaker. (see [0050], where both visual and spoken information used in determining spoken speech output).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan with gestures as taught by Erten for the purpose of enhancing and improving speech recognition (see Erten [0007]).
AS to claims 29 and 39, as shown in claims 28 and 37, the gesture information is trained per the speaker and utilized by the recognizer to determine the speech.

As to claim 28 and 37, Kannan in view of Erten teaches all of the limitations as in claims 26 and 36, above.
Furthermore, Kannan teaches wherein the speaker personalization profile further comprises gesture information associated with the identified speaker (see [0052], where in training capturing features of a specific speaker 84 performed).

As to claim 30 and 40, Kannan in view of Erten teaches all of the limitations as in claims 21 and 36, above.
.

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kannan et al. (US 6,728,677) in view of Ranta (US 5,640,485).
As to claim 32, Kannan teaches all of the limitation as in claim 32, above.
However, Kannan do not specifically teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts with the speech interface. 
Ranta does teach wherein modifying at least one of the allocated resources is based on a difficulty threshold associated with how well the speaker interacts (see col. 5, lines 25-30, 35-39, where reliable recognition determined from probability threshold but if less than a threshold then a repetition word) with the speech interface (see Figure 1, memory allocated in 7 for storing data if not reliable recognition 6b). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the method for adapting resources as taught by Kannan with difficulty threshold as taught by Ranta for the purpose of reliably recognizing words (See Ranta col. 3, lines 32-37), which would benefit Yang in view of Kannan to thereby increase the recognition rate by balancing among memory, cpu power, and bandwidth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

10/24/2021